KRUSE, J.
I dissent upon the ground that the name, “Corning Cut Glass Company,” adopted by the defendant, is so nearly like the plaintiff’s name as likely to deceive, and that the use thereof by the defendant in the same general business and in the same locality as that of the *1126plaintiff was a fraud upon the plaintiff, within the rule applied in Charles S. Higgins Co. v. Higgins Soap Company, 144 N. Y. 462, 39 N. E. 490, 27 L. R. A. 42, 43 Am. St. Rep. 769, and similar cases, and also that it is contrary to the express provisions of section 6 of the general corporations law (Laws 1892, p. 1803, c. 687), and the filing of the defendant’s certificate of incorporation is not conclusive upon the courts. People ex rel. Columbia Chemical Co. v. O’Brien, 101 App. Div. 296, 91 N. Y. Supp. 649.